OPINION
By ROSS, PJ.
This is a proceeding in error to reverse a judgment of the Common Pleas Court of Hamilton County, wherein the court rendered judgment dismissing the petition of Carrie Stoecker, who brought suit against Edna Wolf, her sister, for the purpose of having a trust impressed upon certain real estate willed by their father to Edna Wolf, it being alleged that contemporaneous with the making of the will Edna Wolf had agreed to divide the property with her two sisters and brother Walter Eberhardt.
There was evidence to indicate such an agreement was made. There was equally strong evidence indicating no such agreement was made.
Great reliance is placed upon- a letter which Edna Wolf wrote to her brother Walter Eberhardt, admitting the agreement to divide, made with her father. There was ample evidence to show that the letter was written under duress and, while competent, has little probative value in establishing the trust.
Even though there were a probability that such an agreement was made, this is not enough.
The trial court evidently found that clear and convincing evidence of the trust had not been established. We find that a reading of the record does not cause us to conclude it was in error in reaching such a conclusion.
The judgment is affirmed.
MATTHEWS and HAMILTON, JJ, concur.